DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 of this US application are presented for examination.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 is duplicated of claim 11.
Appropriate correction is required.

CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. See MPEP 2111.04.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-13 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6, 8-9, 11-14 and 16-18 of U.S. Patent No. 10,579,626. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-4, 6, 8-9, 11-14 and 16-18 of U.S. Patent No. 10,579,626 recites a method which implements a method, a system or a medium as recited in claims 1-5, 8-13 and 16-20 of this instant application.

Instant application
U.S. Patent No. 10,579,626
1.  An apparatus comprising: 
a memory configured to store search results from a plurality of websites 
a processor configured to determine a probability that a search result of the first website corresponds to a same item as a search result of the second website based on a comparison between a value of content within the search result of the first website and a corresponding value of content within the search result of the second website, and, in response to the probability being greater than a threshold, removing, via the processor, the search result of the second website to generate modified search results. 


a network interface configured to receive a search request;  

extract web content of search results of the search request that are retrieved from a plurality of websites including a first website and a second website, 
determine a probability that a search result of the first website corresponds to a same listing as a search result of the second website based on a comparison between values for predefined attributes of the search result of the first website and corresponding values for predefined attributes of the search result of the second website, and 
in response to the determined probability being greater than a predetermined threshold, remove at least one of the search result of the first website and the search result of the second website from the search results corresponding to the search request to generate modified search results;  and 


8.  The method of claim 1, further comprising extracting content from the search result of the second website and adding it to the search result of the first website to generate a unified search result for the first and second websites, wherein the displaying further comprises displaying the unified search result.
3.  The apparatus of claim 1, wherein the processor is configured to input the values of the search result of the first website and the corresponding values of the search result of the second website into a predefined theorem to generate the probability. 

11.  The computing device of claim 9, wherein the processor is further configured to input extracted web content of the search result of the first website and with extracted web content of the search result of the second website into a predefined theorem to generate the comparison.
4.  The apparatus of claim 1, wherein the processor is configured to determine the probability that search results of the first and second websites name values within content of the search results of the first and second website. 

name value of the rental property listing of the second website extracted from content of the rental property listings. 
address values within content of the search results of the first and second website. 

 14.  The computing device of claim 12, wherein the processor is further configured to generate the comparison based on an address of the rental property listing of the first website with respect to an address of the rental property listing of the second website extracted from content of the rental property listings.
8.  The apparatus of claim 1, wherein the processor is configured to determine the probability that search results of the first and second websites correspond to the same item based on a comparison between a plurality of attributes within the search result of the first website and a corresponding plurality 

attributes and descriptive attributes extracted of the 

receiving, via a processor, search results from a plurality of websites including a first website and a second website;  
determining, via the processor, a probability that a search result of the first website corresponds to a same item as a search result of the second website based on a comparison between a value of content within the search result of the first website and a corresponding value of content within the search result of the second website;  and 
in response to the probability being greater than a threshold, removing, via the processor, the search result of the second website to generate modified search results. 

1.  A method comprising: 
receiving, via a processor, a search request; 
extracting, via the processor, web content of search results of the search request that are retrieved from a plurality of websites including a first website and a second website; 
determining, via the processor, a probability that a search result of the first website corresponds to a same listing as a search result of the second website based on a comparison between values for predefined attributes of the search result of the first website and corresponding values for predefined attributes of the search result of the second website;  
in response to the determined probability being greater than a 
displaying, via the processor, the modified search results.

receiving, via a processor, search results from a plurality of websites including first website and a second website;  
determining, via the processor, a probability that a search result of the first website corresponds to a same item as a search result of the second website based on a comparison between a value of content within the search result of the 
in response to the probability being greater than a threshold, removing, via the processor, the search result of the second website gar generate modified search results.


receiving a search request;  extracting web content of search results of the search request that are retrieved from a plurality of websites including a first website and a second website;  
determining a probability that a search result of the first website corresponds to a same listing as a search result of the second website based on a comparison between values for 
in response to the determined probability being greater than a predetermined threshold, removing at least one of the search result of the first website and the search result of the second website from the search results corresponding to the search request to generate modified search results;  and 
displaying the modified search results. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The limitations of the claims, as drafted, is a process that, under its broadest reasonable interpretation, collecting some information or records then deduplicating those records. For example, a convenient store worker collects the prices and names of some items for sale, tries to deduplicate the items then displays them on a board for advertising. That is nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas (concepts performed in the human mind including an observation, evaluation, judgment, and opinion). Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional element –retrieving search results from websites. However, using the retrieving search results from websites just like listing well-known computational or network activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites additional element – using a processor, a memory and a non-transitory computer readable medium to perform the steps. The processor, the memory and the non-transitory computer readable medium in the steps is recited at a high-level of generality (i.e., as a generic processor or computer with computer components performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions for collecting some information or records then deduplicating those records cannot provide an inventive concept. The claims are not patent eligible.

Claims 2, 10 and 18 recite that limitation of adding content from the search result of the second website to the search result of the first website to generate a unified search result for the first and second websites, and display the unified search result, as drafted, is a process that, under its broadest reasonable interpretation, adding content/text to create a new record then displaying it, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claims 3, 11-12 and 19 recite that limitation of inputting the values of the search result of the first website and the corresponding values of the search result of the second website into a predefined theorem to generate the probability, as drafted, is a 

Claims 4, 5 and 13 recite that limitation of determining the probability that search results of the first and second websites correspond to the same item based on a comparison between respective name values or address values within content of the search results of the first and second website, as drafted, is a process that, under its broadest reasonable interpretation, deduplicating items using their names or their addresses, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claims 6 and 14 recite that limitation of determining the probability that search results of the first and second websites correspond to the same item based on a comparison between respective rating values within content of the search results of the first and second website, as drafted, is a process that, under its broadest reasonable interpretation, deduplicating items using their rating values, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claims 7 and 15 recite that limitation of determining the probability that search results of the first and second websites correspond to the same item based on a comparison between respective amenities values within content of the search results of 

Claims 8, 16 and 20 recite that limitation of determining the probability that search results of the first and second websites correspond to the same item based on a comparison between a plurality of attributes within content of the search results of the first and second website, as drafted, is a process that, under its broadest reasonable interpretation, deduplicating items using their attributes, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-12, 14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thirumalai et al. (U.S. Patent Number 8,463,770, hereafter referred to as “Thirumalai”).
Regarding claim 1, Thirumalai teaches An apparatus comprising: 
a memory configured to store search results from a plurality of websites including a first website and a second website (column 4 lines 24-30: discloses that such sales listings (or data representing such sales listings) may be stored in a database or other data repository, such as document corpus 170; column 7 lines 44-59 and Fig. 2: Document search engine 150 may return a search result group that includes one or more search results to the search result conditioning component. Each of such search results may indicate a document (e.g., a sales listing) of document corpus 170 that matches or corresponds to the search query. For instance, each of such search results may indicate a network-based addressed (e.g., a hyperlink) of a respective document or another identifier for the respective document. A visual example a search result group is illustrated by search result group 220 of FIG. 2. Examiner interprets that each of such search results may indicate a network-based addressed (e.g., a hyperlink) of a respective document as claimed search results from a plurality of websites.); and
a processor (column 18 lines 59-64 and Fig. 24: computer system 2400 includes one or more processors 2410 coupled to a system memory 2420) configured to determine a probability that a search result of the first website corresponds to a same item as a search result of the second website based. on a comparison between a value of content within the search result of the first website and a corresponding value of content within the search result of the second website (abstract: discloses that determining that a measure of similarity between the one or more search results and other search results of the search result group is greater than a requisite measure of similarity (e.g., a threshold); column 9 lines 51-59: discloses that similarity scores described herein may in some cases be a measure of the likelihood that two sales listings represent the same item or product offered for sale. If two sales listings represent the same item, the sales listings may be considered duplicates (even though the sales listings themselves may in some cases differ to some extent); column 10 lines 39-42 and Fig. 8: As illustrated by block 810 the method may include determining search result(s) of the search result group that have a requisite measure of similarity with respect to the search result currently being evaluated.), and, in response to the probability being greater than a threshold, removing, via the processor, the search result of the second website to generate modified search results (abstract: discloses that the search result conditioning component may be configure to modify the search result group by removing one or more search results from the search result group in response to determining that a measure of similarity between the one or more search results and other search results of the search result group is greater than a requisite measure of similarity (e.g., a threshold); column 10 lines 58-61 and Fig. 8: As illustrated by block 820, the method may include removing from the search result group the search results that are determined to have a requisite measure of similarity with respect to the current search result.).

Regarding claim 2, Thirumalai teaches wherein the processor is further configured to add content from the search result of the second website to the search result of the first is website to generate a unified search result for the first and second websites, and display the unified search result (column 14 lines 38-40: discloses that the method may include determining whether the label of the current search result has been previously added to a set of covered labels, if the label of the current search result has not been previously added to the set of covered labels, the method may include adding the label of the current search result to the set of covered labels).

Regarding claim 3, Thirumalai teaches wherein the processor is configured to input the values of the search result of the first website and the corresponding values of the search result of the second website into a predefined theorem to generate the probability (column 6 lines 13-46: Similarity scores may be represented in a variety of ways. In one embodiment, a similarity score may be represented by a number between 0.00 and 1.00 (e.g., 0.1 might indicate low similarity between two documents and 0.95 might represent high similarity between two documents). Note the scale of 0 to 1 is merely an example. In various cases, any type of similarity scale (e.g., 0 to 100, 1 to 500, -1000 to 1000, etc.) could be employed while remaining within the spirit and scope of various embodiments. In some embodiments, similarity scores may be represented as a binary value (e.g., "yes" or "no").).

Regarding claim 6, Thirumalai teaches wherein the processor is configured to determine the probability that search results of the first and second websites correspond to the same item based an a comparison between respective rating values within content of the search results of the first and second website (column 8, lines 1-13: consumer ratings of the product corresponding to the sales listing that is a candidate to be the representative).

Regarding claim 8, Thirumalai teaches wherein the processor is configured to determine the probability that search results of the first and second websites correspond to the same item based on a comparison between a plurality of attributes within the search result of the first website and a corresponding plurality of attributes within the search result and second website (column 17 line 55 – column 18 line 3: discloses that where connected search result groups are utilized as the basis for determining similarity between search results. Such a representative may be chosen based on one or more factors including but not limited to relevance of the product corresponding to the sales listing that is a candidate to be the representative (e.g., a measure of how relevant the product is to the search query), the sales rank of the product corresponding to the sales listing that is a candidate to be the representative, the number of views of the sales listing that is a candidate to be the representative (e.g., web page views of the sales listing), and consumer ratings of the product corresponding to the sales listing that is a candidate to be the representative.).

Regarding claim 9, Thirumalai teaches A method comprising:
receiving, via a processor, search results from a plurality of websites including a first website and a second website (column 7 lines 44-59 and Fig. 2: Document search engine 150 may return a search result group that includes one or more search results to the search result conditioning component. Each of such search results may indicate a document (e.g., a sales listing) of document corpus 170 that matches or corresponds to the search query. For instance, each of such search results may indicate a network-based addressed (e.g., a hyperlink) of a respective document or another identifier for the respective document. A visual example a search result group is illustrated by search result group 220 of FIG. 2. Examiner interprets that each of such search results may indicate a network-based addressed (e.g., a hyperlink) of a respective document as claimed search results from a plurality of websites.);
determining, via the processor, a probability that a search result of the first website corresponds to a same item as a search result of the second website based on a comparison between a value of content within the search result of the first website and a corresponding value of content within the search result of the second website (abstract: discloses that determining that a measure of similarity between the one or more search results and other search results of the search result group is greater than a requisite measure of similarity (e.g., a threshold); column 9 lines 51-59: discloses that similarity scores described herein may in some cases be a measure of the likelihood that two sales listings represent the same item or product offered for sale. If two sales listings represent the same item, the sales listings may be considered duplicates (even though the sales listings themselves may in some cases differ to some extent); column 10 lines 39-42 and Fig. 8: As illustrated by block 810 the method may include and
in response to the probability being greater than a threshold, removing, via the processor, the search result of the second website to generate modified search results (abstract: discloses that the search result conditioning component may be configure to modify the search result group by removing one or more search results from the search result group in response to determining that a measure of similarity between the one or more search results and other search results of the search result group is greater than a requisite measure of similarity (e.g., a threshold); column 10 lines 58-61 and Fig. 8: As illustrated by block 820, the method may include removing from the search result group the search results that are determined to have a requisite measure of similarity with respect to the current search result.).
Claim 10 is rejected under the same rationale as claim 2.
Claim 11-12 are rejected under the same rationale as claim 3.
Claim 14 is rejected under the same rationale as claim 6.
Claim 16 is rejected under the same rationale as claim 8.
Claim 17 is rejected under the same rationale as claim 1. Thirumalai also teaches a non-transitory computer readable medium storing instructions that when executed cause a computer to perform a method (column 18 lines 59-64 and Fig. 24: computer system 2400 includes one or more processors 2410 coupled to a system memory 2420).
Claim 18 is rejected under the same rationale as claim 2.
Claim 19 is rejected under the same rationale as claim 3.
Claim 20 is rejected under the same rationale as claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 7, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thirumalai in view of Morimoto et al (U.S. Publication Number 20120066240, hereafter referred to as “Morimoto”).  
Regarding claim 4, Thirumalai teaches the apparatus of claim 1 as discussed above. Thirumalai does not explicitly teach wherein the processor is configured to determine the probability that search results of the first and second websites correspond to the same item based on a comparison between respective name values within content of the search results of the first and second website.
Morimoto teaches wherein the processor is configured to determine the probability that search results of the first and second websites correspond to the same item based on a comparison between respective name values within content of the search results of the first and second website ([0046], [0049]: The similarity determination unit 21 calculates the similarity based on information other than the identifiers contained in the facility information, for example, at least one among facility name, address, telephone number, coordinates and genre, and determines that the facilities are the same if the calculated similarity is not less than a certain value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for conditioning search results of Thirumalai with the teaching about similarity determination of Morimoto because the sameness of the facilities can be determined from basic information on the facilities such as the coordinates or address, thereby preventing the same facilities from being displayed in an overlapping manner (Morimoto, [0048]).

Regarding claim 5, Thirumalai teaches the apparatus of claim 1 as discussed above. Thirumalai does not explicitly teach wherein the processor is configured to determine the probability that search results of the first and second websites correspond to the same item based on a comparison between respective address values within content of the search results of the first and second website.
Morimoto teaches wherein the processor is configured to determine the probability that search results of the first and second websites correspond to the same item based on a comparison between respective address values within content of the search results of the first and second website ([0046], [0049]: The similarity determination unit 21 calculates the similarity based on information other than the address, telephone number, coordinates and genre, and determines that the facilities are the same if the calculated similarity is not less than a certain value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for conditioning search results of Thirumalai with the teaching about similarity determination of Morimoto because the sameness of the facilities can be determined from basic information on the facilities such as the coordinates or address, thereby preventing the same facilities from being displayed in an overlapping manner (Morimoto, [0048]).

Regarding claim 7, Thirumalai teaches the apparatus of claim 1 as discussed above. Thirumalai does not explicitly teach wherein the processor is configured to determine the probability that search results of the first and second websites correspond to the same item based on a comparison between respective amenities values within content of the search results of the first and second website.
Morimoto teaches wherein the processor is configured to determine the probability that search results of the first and second websites correspond to the same item based on a comparison between respective amenities values within content of the search results of the first and second website ([0046], [0049]: The similarity determination unit 21 calculates the similarity based on information other than the identifiers contained in the facility information, for example, at least one among facility name, address, telephone number, coordinates and genre, and determines that the facilities are the same if the calculated similarity is not less than a certain value. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for conditioning search results of Thirumalai with the teaching about similarity determination of Morimoto because the sameness of the facilities can be determined from basic information on the facilities such as the coordinates or address, thereby preventing the same facilities from being displayed in an overlapping manner (Morimoto, [0048]).
Claim 13 is rejected under the same rationale as claim 5.
Claim 15 is rejected under the same rationale as claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gomes et al. (US 6615209) discloses that the improved duplicate removal process detects duplicate documents (e.g., web pages) by using query-relevant information to limit the portion(s) of documents to be compared for similarity. Duplicate documents are then removed (or, more accurately, not added to the final set). 
Mark (US 9183308) discloses that if the count of similar/same terms exceeds a predefined threshold number, the non-real time representation will be deemed similar/same as the real time representation and merit removal from the search results.
Marshall et al. (US 8005823) discloses that if community search system determines that the level of similarity between the two queries is above a certain 
Schaffer (US 20040024777) discloses that a classifier model (e.g., a Bayesian classifier model) could be applied to houses recently sold (or purchased) in a given geographical area, using any applicable features database for describing features of houses, such as a Multiple Listings database of features of houses recently sold and other applicable data.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162           

March 11, 2022